IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 27, 2009
                                     No. 07-51257
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

CHRISTY ANITA RODRIGUEZ, also known as Christina Anita Rodriguez

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:07-CR-89-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Christy Anita Rodriguez appeals from her conviction, following a jury trial,
of one count of aiding and abetting possession with intent to distribute
marijuana. Rodriguez argues that her conviction was improper because the
indictment was not signed by the grand jury foreperson in accordance with F ED
R. C RIM. P. 6(c).      However, the sealed indictment bears the foreperson’s
signature. The issue is without merit.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-51257

      Rodriguez also contends that her conviction was not supported by
sufficient evidence, a challenge which she preserved by moving for a judgment
of acquittal at trial pursuant to F ED. R. C RIM. P. 29(a). In reviewing a sufficiency
claim, this court must “view the evidence in the light most favorable to the jury
verdict and . . . affirm if a rational trier of fact could have found that the
government proved all essential elements of the crime beyond a reasonable
doubt.”   See United States v. Lankford, 196 F.3d 563, 575 (5th Cir. 1999)
(internal quotation marks and citation omitted). The jury is the final arbiter of
the credibility of witnesses, “and, unless testimony is incredible as a matter of
law, [this court] will not disturb the jury’s findings.” Id. at 575-76.
      The elements of possession of marijuana with intent to distribute are that
“the defendant (1) knowingly; (2) possessed marijuana; (3) with the intent to
distribute.” United States v. Garcia, 242 F.3d 593, 596 (5th Cir. 2001). The
elements of aiding and abetting under 18 U.S.C. § 2 are that (1) the individual
associated with the criminal venture, (2) purposefully participated in the crime,
and (3) sought by her actions for it to succeed. Id. “To aid and abet simply
means to assist the perpetrator of a crime while sharing the requisite criminal
intent.” United States v. Jaramillo, 42 F.3d 920, 923 (5th Cir. 1995).
      Rodriguez stipulated that she was arrested driving a vehicle containing
121.56 kilograms of marijuana. Border Patrol Agent Javier Alvidrez testified
that Rodriguez admitted, inter alia, that she had gone to Mexico because her
stepfather, Joel Ortega, had presented an opportunity to smuggle drugs. Ortega
testified that he and Rodriguez went to Mexico to transport marijuana and that
Rodriguez knew that she was transporting marijuana. Rodriguez has not shown
either Ortega’s or Alvidrez’s testimony to be incredible as a matter of law. See
Lankford, 196 F.3d at 575. The evidence, viewed in the light most favorable to
the jury’s verdict, was sufficient to support Rodriguez’s conviction. See id.;
Garcia, 242 F.3d at 596; Jaramillo, 42 F.3d at 923.
      AFFIRMED.

                                          2